Per curiam.

The defendant rests on this, that Mr. Franks has been guilty of a false suggestion. But there is no assertion in the location, that the improvement was made by him, and therefore the ground-work of the objection fails. Yet suppose it to be otherwise, and still more, that the military permit issued in favour of Christopher Rudebagh, (which is highly improbable, under the statements of both parties,) *504how can the parol evidence affect the present question of right? In 1761, the soil belonged to the aborigines. Neither the act of assembly, nor the proclamation of 1768, gave the settlers before the Indian purchase, any title to the lands. By the act it was made highly penal, either to make other settlements on the Indian lands, or not to remove from those already made.
On the opening of the land office on 3d April 1769, it was declared, that ‘ ‘ those who had settled plantations, especially “those who had settled by permission of the commanding of-‘1 fleers to the westward, should have a preference. ’ ’ What does this preference mean? Does it'not suppose, that an application should be made by such settlers to the land office on 3d April 1769, or in a reasonable time afterwards, for this favour, in order to secure their possessions? Neither old Rudebagh nor his sons applied for any supposed preference of these lands, until the month of December 1784, above fifteen years after the commencement of the plaintiff’s title, and this will not be pretended to be in due and convenient time. To introduce witnesses to prove these improvements, would in our idea, be irrevelant to the point of right, after such great negligence. Such a measure would make the titles of lands, which should be per * manen t-and fixed, to depend on p-.ng parol evidence, and open a wide door to perjury. The *- u testimony therefore, must be overruled.
The defendant then offered to p:-ve from the declarations of one Christopher Hayes, that he wao the agent of Plumsted and Franks, acted as such at fort Pitt, and among other things put Alexander Somerville into possession, against whom an ejectment was afterwards brought by the now defendant for these lands, and judgment obtained by default, in January 1780.
Blit the court ruled, that neither the declarations of Hayes, nor his acts, could of themselves be .given in evidence to prove his agency.
And per Yeates, this very point was very fully argued, and determined in bank in the same manner, in Meredith’s lessee v. Mauss, January term 1793.
Verdict for the plaintiff, with six pence damages and six pence costs.